Citation Nr: 0528496	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  99-18 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or for being housebound.

2.  Entitlement to service connection for a dysthymic 
disorder.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and his Spouse




ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1974 to September 
1980, with a prior period of unverified service.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of March and November 1999 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO).  The March 1999 rating decision denied the claim 
for a special monthly pension. The claim for a dysthymic 
disorder was denied by way of the November 1999 rating 
decision.  The veteran perfected an appeal of these issues.  

In May 2000, the veteran testified at a personal hearing.  A 
copy of the transcript of the hearing has been associated 
with the veteran's claims file.  

This case was previously before the Board in January 2004, at 
which time the claim for an increased initial rating for 
right ear hearing loss was denied.  Therefore, that issue is 
no longer in appellate status.  In addition, that Board 
decision remanded the claims for special monthly pension and 
service connection for a dysthymic disorder to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., for 
additional development and to schedule a VA examination.  As 
these requested actions were performed, the Board finds that 
the RO substantially complied with the remand directives, and 
that a new remand is not required under Stegall v. West, 11 
Vet. App. 268 (1998).



FINDINGS OF FACT

1.  The veteran is not blind or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.

2.  The veteran is not unable to feed or clothe himself, 
bedridden, or incapable of attending to the needs of nature 
without assistance.

3.  The veteran's disabilities, when considered in 
conjunction with each other, do not result in his inability 
to care for most of his daily personal needs without regular 
personal assistance from others, nor do they result in an 
inability to protect himself from the hazards and dangers of 
his daily environment.

4.  The veteran does not have a single permanent disability 
rated 100 percent disabling under the Schedule for Rating 
Disabilities.

5.  The preponderance of the evidence of record does not 
establish an etiological relationship between a dysthymic 
disorder and service.  

6.  The preponderance of the evidence of record does not 
establish an etiological relationship between a dysthymic 
disorder and the veteran's service connected ear disability.  


CONCLUSIONS OF LAW

1.  The criteria for a special monthly pension by reason of 
the veteran being in need of the regular aid and attendance 
of another person and/or by reason of the veteran being 
housebound due to disabilities have not been met.  38 
U.S.C.A. §§ 1502, 1521, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.351, 3.352 (2004).

2.  A dysthemic disorder was not incurred in or aggravated by 
active service, nor is it proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decisions were 
made prior to November 9, 2000, the date the VCAA was 
enacted; therefore, the AOJ could not have complied with the 
timing requirement, as the statute had not yet been enacted.  
In Pelegrini the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and proper subsequent VA 
process.  Pelegrini, 18 Vet App. at 120.

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

Here, in a letter dated in January 2002, and again in March 
2004the RO provided the appropriate VCAA notice.  
Specifically, the veteran was notified of the information and 
evidence needed to substantiate his claim for secondary 
service connection and a special monthly pension, the 
information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The RO instructed 
him to identify any evidence that was relevant to his claim, 
and to provide signed authorizations for each medical care 
provider so that VA could obtain that evidence on his behalf.  
As an alternative, he could obtain the evidence and submit it 
to the RO.  The RO informed him that although VA would make 
reasonable efforts to obtain the evidence he identified, it 
was ultimately his responsibility to provide the evidence in 
support of his claims.  

The veteran and his representative were also provided with a 
copy of the appealed rating decisions, statements of the 
case, and supplemental statements of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims.  In these documents the RO also 
informed them of the cumulative evidence previously provided 
to VA or obtained by VA on the veteran's behalf.  The Board 
finds that all of these documents informed the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claims.  
Quartuccio v. Principi, 16 Vet. App. at 187.

Moreover, the notice provided to the veteran was provided by 
the AOJ prior to the most recent transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  After the issuance of the 
notices, the claims were readjudicated in the September 2002 
and October 2004 supplemental statements of the case.  Under 
the facts of this case, the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Accordingly, to 
decide the appeal would not be prejudicial to the claimant.

The statute and regulation also provide that VA will also 
make reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The record reflects that VA has 
made reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
consists of the veteran's service medical records and post-
service medical records and examination reports.  

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claims.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claims.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. §3.159(c) 
(2003).  

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claims poses no risk of prejudice to the 
veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (VCAA does not require remand where VA 
thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); and Bernard v. Brown, 4 
Vet. App. 384 (1993).

Factual Background

The veteran's September 1971 medical entrance examination 
does not indicate that he had any mental health problems.  
His service medical records reveal that in May 1974 he 
presented with complaints of strongly disliking his job as a 
cook.  The examiner noted the veteran presented with 
inadequate and immature behavior, feeling he could quit a job 
any time he wanted.  The examiner diagnosed the veteran's 
symptoms as severe depression due to dislike of his job.  The 
veteran's October 1977 Report of Medical Examination did not 
reveal any mental health problems.  In July 1979, the veteran 
presented with complaints of depression, anger, and loss of 
sleep and appetite.  The examiner diagnosed his symptoms as 
situational distress.  No medication was provided.  The 
veteran's April 1980 discharge examination did not note any 
mental health problems.  The veteran was discharged from 
service in September 1980.  

In August 1981, the veteran presented at the VA outpatient 
treatment center with complaints of sleeplessness, 
restlessness, palpitations and cold sweats.  Physical 
examination revealed he was well dressed, clean, and logical.  
His affect was mildly anxious and he was not homicidal or 
suicidal.  The examiner diagnosed the veteran's symptoms as 
generalized anxiety disorder.  

A November 1981 decision denied service connection for 
hearing loss in the veteran's right ear.  

The veteran's October 1996 to March 1997 progress notes 
reveal treatment for major depression.  

An April 1997 letter from Dr. N.R.T., indicated that the 
veteran had received medical treatment from the Corporation 
of the Fifth State Security Fund since April 1997 for an 
emotional condition, which was secondary.  The letter did not 
indicate what the veteran's emotional condition was secondary 
to.  

An April 1997 treatment note from Dr. C. indicated that he 
veteran had been seeking psychiatric treatment since November 
1996.  The treatment note revealed that the veteran 
complained of lack of sleep and hearing footsteps at night.  

The veteran presented for an October 1997 VA spine 
examination in a wheelchair.  The examiner noted that the 
veteran was not in need of any assistive devices to walk but 
with long distances he used a wheelchair due to pain.  The 
veteran reported that his wife had to put on his socks, 
shoes, dress him and wash his lower back.  A range of motion 
exam on the veteran's spine could not be completed due to 
subjective complaints of severe pain.  The examiner noted 
that the veteran resisted the standing position and could 
walk with the aid of another person and a cane to the table 
without any problems.  The examiner noted that the veteran 
could not dress or undress by himself.  Physical examination 
revealed that the veteran had positive straight leg raise in 
both legs and diminished ankle jerks +1 which indicated 
damage to his right S1 root.  The examiner diagnosed the 
veteran's symptoms as clinical right S1 lumbar radiculopathy, 
degenerative joint disease of the lumbar spine with 
scoliosis, bulging disc and degenerative joint disease, and 
bilateral radiculpathy at L5.  

In February 1998 the veteran's mother and friend submitted 
statements, which revealed that they had known the veteran 
for many years and that his hearing problems did not begin 
until after he was discharged from service.  

In September 1998 the veteran reported for a scheduled VA 
examination.  The veteran reported to the examination with 
his wife by transportation provided by the Veteran's Affairs 
Hospital.  He reported that he needed rails for his bathroom 
and in his home to move around without the help of his wife.  
Physical examination revealed that he was clean, obese, 
unshaven and sat in a wheelchair.  The examiner noted that 
the veteran had poor balance to ambulation and he was unable 
to perform self-care.  He noted that the veteran appeared 
unkempt and disheveled.  He noted that the veteran was able 
to eat, shave and feed himself, but needed help when taking a 
bath, and toileting.  It was noted that he veteran was unable 
to move unless he was in a wheelchair or a walker.   

The veteran reported for a VA psychological examination in 
September 1998.  The veteran presented with complaints of 
irritability and a bad temper.  Physical examination revealed 
that he was clean and unshaven.  The examiner noted that the 
veteran was depressed but his speech was clear and coherent.  
He exhibited good impulse control.  The examiner diagnosed 
the veteran's symptoms as dysthymia.  He assigned a Global 
Assessment of Functioning Score of 55.

In October 1998, the veteran reported for a scheduled VA 
spine examination.  The veteran complained of severe low back 
pain with radiation to both legs, posterior hips and knees, 
with occasional numbness and tingling.  He referred to two 
episode of paralysis of the lower extremities.  He indicated 
that he did not have any bowel or bladder dysfunction, but 
claimed he occasionally lost control of the sphincters.  He 
indicated that he could walk with the assistance of another 
person and with crutches, and that he could not practice 
baseball and found sexual intercourse painful.  Physical 
examination revealed that the could stand up from his 
wheelchair without problems and tolerated the standing 
position well.  The examiner noted that there were 
exaggerated responses because when standing up from the 
wheelchair there was no painful expression on his face.  The 
examiner stated that the veteran exhibited no painful motion 
on all movements observed while walking to the examining 
table and to his wheelchair.  The examiner diagnosed the 
veteran's symptoms as early degenerative disc disease at L4-
L5 associated with bulging annulus fibrosis and bilateral 
radiculopathy.  

In March 1999 the veteran was treated at the VA outpatient 
treatment center.  He presented in his wheelchair without his 
spouse.  The examiner noted that the veteran was well 
oriented and coherent.  He reported being in need of bars in 
the shower and bars near the toilet.  

A March 1999 rating decision established service connection 
and a 10 percent rating for hearing loss in the right ear.

The veteran's VA progress notes from February 1998 to June 
2000 reveal continuing treatment for depression, 
sleeplessness, lack of motivation, and low self-esteem, and 
back pain.  In February 1998 the veteran complained of 
depressed mood ever since his "work accident."  The 
veteran's symptoms were diagnosed as adjustment disorder and 
depressed mood.  In April 1998, the examiner noted that the 
veteran sat in a wheelchair, although he could walk using 
Canadian crutches.  The VA medical records reveal that the 
veteran's treatment for depression, anxiety and sleeping 
problems was continued in November 1999.     

In April 2000 the veteran testified at a personal hearing.  
He reported that he was given a wheelchair in April 1998 
because he had a herniated disc.  He stated that he had a 
special chair in his shower which facilitated bathing.  He 
also reported that he could not get out of bed unless his 
pain medication took effect.  He reported that his wife 
helped him get up.  He reported that he needed railings in 
his bathroom, handles by the toilet, and railings for a bed 
or a hospital bed.  The veteran's wife testified that she 
helped him get up, put his shoes on, get dressed, helped him 
in the bathroom, and move around.  She reported helping him 
eat and bathe.  The veteran testified that he was only 
seeking entitlement to a special monthly pension for the time 
period between August 26, 1996 to August 26, 1997.  

During his April 2000 hearing he also reported that he was 
treated while in service for a psychological problem.  He 
indicated that after service he was not treated for a 
psychological problem until 1996.  The veteran's wife 
reported that prior to his work accident in 1996, the veteran 
was nervous.  She indicated that after his accident he was 
very nervous.  

The veteran reported for an Aid and Attendance VA examination 
in April 2000.  The veteran presented with his wife in a 
wheelchair and was brought to the examination by a public 
car.  The examiner noted that the veteran was not bedridden, 
did not use eyeglasses, and was not hospitalized.  The 
examiner noted that the veteran was partially dependent and 
needed assistance when he woke up, bathed, dressed and moved 
about his home.  The veteran complained of anxiety, 
restlessness, depression, insomnia, nightmares, visual and 
auditory hallucinations, irregular appetite, sphincter 
incontinence on occasion, cephalea, tinnitus in the left ear, 
and sexual dysfunction.  The veteran reported that in a 
typical day he sat on his balcony, watched television, and 
was sedentary on the house.  He indicated he only left the 
house for medical appointments.  Physical examination 
revealed that he sat in a wheelchair and used Canadian 
crutches for short distance walks in the house.  

The veteran reported in April 2000 for a VA spine 
examination.  The veteran presented with complaints of 
moderate low back pain with occasional radiation to the right 
hip lateral aspect.  It was noted that he did not report any 
other symptomatology beside the pain in his legs.  He 
indicated that he occasionally had to use pampers due to 
involuntary loss of urine and feces.  He reported that 
precipitating factors for his back pain were: getting out of 
bed, coughing, bending, brushing his teeth, bathing, 
toileting, walking, standing, and changing postures while 
sleeping.  He reported that he had difficulty walking and 
could not play baseball.  A range of motion exam could not be 
completed because of subjective complaints of pain.  After a 
physical examination the examiner noted that the veteran 
could stand up and walk towards the examining table.  

In May 2000, service connection for tinnitus was granted by 
the RO and assigned a ten percent disability rating.  

A November 2000 letter from Ms. M.T.R., M.S., indicated that 
the veteran was treated at the VA outpatient treatment center 
for depression, anxiety, low self-esteem, poor tolerance to 
people and noises.  She reported that the veteran's symptoms 
were exacerbated by loss of hearing in the right ear and 
tinnitus in the left ear.  She indicated that he had no close 
friends or interest in hobbies, and that he was following 
psychiatric treatment at the VA outpatient treatment clinic 
with individual psychotherapy and pharmacotherapy.  

In an undated letter from the veteran he reported that while 
he was in military service he witnessed an explosion.  After 
the explosion, he indicated, he was deaf in the right ear and 
acquired a condition in the left ear, which gave him anxiety.  
He reported that this condition has lead to him seeking 
emotional therapy and he now hears "screeching" in his 
ears.  

A January 2001 Industrial Commission Report, written by Dr. 
H.M., found that after injuring his back in 1996 the veteran 
developed lumbar pain in his legs and on one occasion urinary 
incontinence.  Following a physical examination Dr. H.M. 
diagnosed the veteran's symptoms as severe anxiety and 
depression.  

In February 2001 the veteran reported for a private 
psychiatric evaluation by Dr. I.P.M.  He reported that he 
became emotionally ill after a work accident.  He indicated 
that the was depressed, forgetful, paranoid, heard voices, 
and saw shadows.  Physical examination revealed that the had 
poor hygiene and was in a good nutritional state.  Dr. I.P.M. 
noted that the veteran was submissive, passive, angry, 
depressed and sad.  He reported suffering from auditory and 
visual hallucinations and portrayed limited judgment and 
introspection.  Dr. I.P.M. diagnosed the veteran's symptoms 
as major depression with psychotic characteristics.  He 
indicated that the veteran's disability should be raised from 
the present 15 percent to 25 percent.

In a March 2002 letter, the veteran again reported that his 
depressed mood and anxiety disorder is related to his service 
connected tinnitus and hearing loss.  

In September 2002 and March 2003 letters, the veteran 
indicated that he was only seeking a special monthly pension 
for the time period between August 26, 1996 to August 26, 
1997, when he was either a quadriplegic or a paraplegic.  

A VA mental health examination was performed in April 2004.  
The examiner reviewed the veteran's claims file and 
referenced Dr. I.P.M.'s February 2001 psychological 
evaluation of the veteran's mental condition.  The veteran 
reported that after his work accident, he had been feeling 
sad, depressed, with irritability, with the loss of interest 
for daily living activities, with loss of energy, with 
insomnia, lack of sexual desire, inability to concentrate, 
restlessness, tension and anxiety.  A mental status 
examination revealed that the veteran was a well-developed, 
well-nourished man who presented inappropriately dressed with 
adequate hygiene, angry, manipulative, non-cooperative and on 
a wheelchair.  The examiner indicated that the veteran was 
alert, in touch with reality, coherent, logical, depressed, 
anxious and irritable.  The veteran did not display tics, 
tremors, involuntary movement, delusions, or hallucinations.  
The examiner diagnosed the veteran's symptoms as depressive 
disorder, not otherwise specified.  He assigned a GAF score 
of 60.

The April 2004 examiner found that the veteran's depressive 
disorder was precipitated by a work related accident in 1996.  
The examiner indicated that the veteran's depressive disorder 
was not related to service and was not aggravated by his 
hearing loss and tinnitus.  

A VA Aid and Attendance examination was performed in April 
2004.  The examination report indicated that the veteran 
required company to travel and was not hospitalized.  The 
examiner also noted that he veteran was not bedridden, but 
reported to the examination in a wheelchair. The veteran 
could walk using Canadian crutches.  The examiner noted that 
the veteran's wife was his legal tutor and managed the 
benefit payments due to the veteran's limitation to ambulate 
and his nervous condition.  The examiner indicated that the 
veteran was partially dependent and needed supervision and 
assistance on occasion and company to walk.  Physical 
examination revealed that the veteran's eyesight could be 
corrected with eyeglasses.  The examiner noted that the 
veteran's general appearance was oriented, coherent, anxious, 
and depressed.  The examiner noted that the veteran could 
walk without the assistance of another person in the house, 
but needed the assistance of others outside.  It was also 
noted that the veteran could leave the home at any time with 
company.  

Special Monthly Pension

Relevant Laws and Regulations

Under applicable criteria, a veteran of a period of war who 
is permanently and totally disabled, and who is in need of 
regular aid and attendance or is housebound, is entitled to 
increased pension.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 
38 C.F.R. § 3.351(a)(1) (2004).

To establish entitlement to special monthly pension based on 
the need for regular aid and attendance, the veteran must be 
a patient in a nursing home on account of mental or physical 
incapacity; or be blind or so nearly blind as to have 
corrected visual acuity in both eyes of 5/200 or less or 
concentric contraction of the visual field to 5 degrees or 
less; or have a factual need for the regular aid and 
attendance of another person.  See 38 U.S.C.A. §§ 1502, 1521; 
38 C.F.R. § 3.351.

38 C.F.R. § 3.352(a) provides for the following basic 
considerations in determining the need for regular aid and 
attendance of another person: inability of claimant to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.

It is not required that all of the above described disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular personal functions that the claimant is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the claimant is so helpless as to need regular 
aid and attendance, not that there is a constant need.  Id.

Determinations that the claimant is so helpless as to be in 
need of regular aid and attendance of another will not be 
based solely on an opinion that his condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.

In Turco v. Brown, 9 Vet. App. 222 (1996) the United States 
Court of Appeals for Veterans Claims (Court) held that in 
order to be awarded special monthly pension on the basis of 
the need for aid and attendance, the record must show at 
least one of the enumerated factors in § 3.352(a).  Turco, 
supra, at 224.

In the case of a veteran entitled to pension who does not 
qualify for increased pension based on need of regular aid 
and attendance, an increase in the rate of pension is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound.  The requirement 
for this increase in pension will be considered to have been 
met where, in addition to having a single permanent 
disability rated as 100 percent disabling, the veteran (1) 
has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is substantially confined as a direct result of his or 
her disabilities to his or her dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his or her lifetime.  38 U.S.C.A. §§ 1502, 1521; 
38 C.F.R. § 3.351.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).


Analysis

The veteran is seeking special monthly pension benefits.  The 
record shows that he was entitled to non service-connected 
pension benefits from September 4, 1997.  He filed a claim 
for special monthly compensation in June 1998. 

The veteran is currently service-connected for hearing loss 
in the right ear, and tinnitus, each rated at 10 percent 
disabling.  His non service-connected disabilities include 
dysthymic disorder, rated as 10 percent disabling; and 
degenerative disc disease, rated as 60 percent disabling.  
The combined schedular evaluation for pension purposes is 70 
percent.

As a preliminary matter, the Board notes that the veteran 
indicated during his April 2000 hearing and in September 2002 
and March 2003 letters that he was only seeking a special 
monthly pension from August 26, 1996 to August 26, 1997.  On 
this point, the Board notes that he was not rated as entitled 
to nonservice connection pension during that time frame.  

Regardless of the time period for which the veteran is 
requesting a special monthly pension, the Board finds that 
after considering the evidence of record in light of the 
pertinent legal authority, the criteria for either special 
monthly pension based on aid and attendance or on housebound 
status are not met. 

First, the evidence does not show that any disability 
affecting the veteran renders him so helpless that he 
requires the regular aid and attendance of another person. 
The medical evidence of record, noted no complaints or 
findings of any visual impairment.  The veteran lived at home 
with his wife and was not a patient in a nursing home.  
Although he had poor balance and became fatigued easily with 
activities, he planned to get railings for his shower and 
toilet, and he was currently able to watch television and use 
a wheelchair to get to miscellaneous activity areas.

While the veteran reports, and the record confirms, his 
limited mobility and endurance stemming from his lower 
extremity disabilities, the Board finds that his overall 
disability picture does not prevent him from protecting 
himself from the hazards or dangers incident to his daily 
environment.  The medical evidence in this case contains no 
evidence of an inability to perform most of the functions 
associated with daily living, and the veteran is not 
bedridden.  On VA examination in April 2004, no impairment 
was noted in the upper extremities.  He was noted to be 
partially dependent, occasionally needing supervision and 
assistance and company to walk.  However, the VA psychiatric 
examiner noted the veteran was able to maintain basic 
activity of daily living.  Moreover, the evidence shows the 
veteran could ambulate around his house with the assistance 
of Canadian crutches.

Based on a review of the record and for the reasons noted 
above, the Board finds that the preponderance of the evidence 
is against a finding that the veteran requires the regular 
aid and attendance of another to perform daily self care 
tasks.

With respect to the question of entitlement to special 
monthly pension based on housebound status, the Board 
initially observes that this benefit is available contingent 
upon a showing that a disability is ratable at 100 percent.  
In this case, the veteran does not have a single disability 
that is so rated, and he thus lacks the basic requirement for 
entitlement.  In this regard, the recent medical evidence 
reveals the veteran with GAF scores of 55 and 60 for his 
psychiatric disorder.  These scores, along with the 
symptomatology shown on these examinations, do not establish 
total social and occupational impairment so as to render his 
psychiatric disorder 100 percent disabling.  See 38 C.F.R. 
§ 4.130.  Although the veteran has reported a history of 
hallucinations to several physicians, none of the examiners 
have objectively found such to be the case.

In addition, although the veteran is shown to have weakness 
in his legs, none of the evidence shows loss of use of both 
feet, which would warrant a 100 percent rating.  See 4.71a, 
Diagnostic Code 5110.  Moreover, the veteran is shown to be 
able to ambulate with the assistance of crutches, and none of 
the evidence has indicated that the veteran suffers from a 
drop foot.  See 38 C.F.R. § 4.124a.
 
Finally, although the veteran does have severe back problems, 
none of the evidence shows he has ankylosis of the entire 
spine to warrant a 100 percent rating for that disorder.  See 
38 C.F.R. § 4.71a.

Since there is no basis upon which a 100 percent rating could 
be assigned under the Schedule for Rating Disabilities for 
any of the veteran's disabilities, the veteran does not 
qualify to receive special monthly pension under the 
housebound rate.  In light of the appellant's inability to 
meet the threshold requirement of section 3.351(d), i.e., 
having a single permanent disability rated 100 percent 
disabling, it is unnecessary for the Board to address the 
provisions of section 3.351(d)(1) or (d)(2) regarding 
additional disability or disabilities independently ratable 
at 60 percent or more, or being permanently housebound by 
reason of disability or disabilities. Moreover, the 
preponderance of the evidence is against a finding that he 
requires the regular aid and attendance of another person to 
perform daily self care tasks. Therefore, the claim is 
denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


Service Connection

Relevant Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2004). 

Service connection may be granted on the basis of a post-
service initial diagnosis of a condition when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Service connection also may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury, with the secondary 
condition considered a part of the original condition.  38 
C.F.R. § 3.310 (2004).

The determination as to whether the requirements for service 
connection are met 
is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  See Baldwin v. West, 13 Vet. App. 1 
(1999).  When there is an approximate balance of positive and 
negative evidence regarding a material issue, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
3.102 (2003).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable. 
Ortiz, 274 F.3d at 1365.

Analysis

Taking into account the relevant evidence outlined above, the 
Board finds that the preponderance of the evidence does not 
support the veteran's claim of entitlement to service 
connection for dysthymic disorder on a direct basis or as 
secondary to his service-connected tinnitus or hearing loss. 

Although the veteran was treated for depression and anxiety 
while in service, his service medical records clearly 
indicate that his mental disorder was due to situational 
distress and not liking his job.  The veteran's April 1980 
discharge examination did not note any mental health 
problems.  Although he was noted to have some anxiety in 
1981, the veteran has consistently reported that he did not 
receive treatment for depression until his work related 
accident in 1996.  

The evidence includes two differing medical opinions 
addressing the etiology of the veteran's dysthymic disorder.  
Ms. M.T.R., a social worker, stated in her November 2000 
report that the veteran's mental health problems are 
exacerbated by his service connected tinnitus and hearing 
loss.  However, the examiner from the VA medical examination 
in April 2004, provided the opinion that the currently 
diagnosed mental disorder was not related to service and was 
not aggravated by his hearing loss or tinnitus.  This opinion 
was provided after a review of the claims file.  The examiner 
found after discharge from service, the veteran suffered from 
a work related injury, which precipitated his current 
depressive disorder. 
 
The opinion of the VA examiner was based on review of the 
veteran's service medical records, a complete physical 
examination including a detailed description of the veteran's 
reported injury, as well as Ms. M.T.R.'s statement and the 
other evidence in the claims file.  Because it was based on 
review of the actual records, it is highly probative.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (an opinion that 
is based on review of the entire record is more probative 
than an opinion based on the veteran's reported history).  

Conversely, although Ms. M.T.R. indicated that the veteran 
was treated at the VA outpatient treatment clinic, it is 
unclear whether she reviewed any of his previous records.  

Moreover, the VA examiner is a medical doctor, whereas Ms. 
M.T.R. is a social worker.  Because the VA examiner has more 
training and greater skill in evaluating medical disorders, 
his opinion has greater probative value than that of Ms. 
M.T.S.  See Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993) 
("The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.").  

For these reasons the Board finds that the opinion of the VA 
physician is highly probative, whereas that of Ms. M.T.R. is 
entitled to less weight.

The veteran's assertions that his service connected tinnitus 
and hearing loss caused his dysthymic disorder are not 
probative because he is not competent to provide evidence of 
such, in that such an assessment requires medical knowledge 
that he does not possess.  See Routen v. Brown, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied 525 U.S. 962 (1998) (although 
the veteran is competent to provide evidence of observable 
symptomatology, his statement regarding etiology is not 
probative because he is not competent to provide such 
evidence).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
Moreover, the April 2004 VA examiner indicated that the 
veteran's tinnitus and hearing loss did not aggravate the 
veteran's depressive disorder.  

Finally, the Board acknowledges that the veteran has reported 
to several physicians that he has been experiencing 
hallucinations since basic training.  However, this statement 
is not supported by the contemporaneous service medical 
records.  As such, this contention, and any opinion based 
thereon, is entitled to no probative weight.  See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) (a medical opinion that is 
based on the veteran's recitation of medical history and 
unsupported by clinical findings is not probative).

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim for direct service 
connection and secondary service connection for the 
psychiatric disorder.  


ORDER

Entitlement to a special monthly pension is denied.  

Entitlement to service connection for a dysthymic disorder is 
denied.  




	                        
____________________________________________
	K. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


